








 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit (10)(e)(iv)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SOUTH JERSEY INDUSTRIES, INC.
SCHEDULE OF OFFICER AGREEMENTS 



Pursuant to Rule 12b-31, the following sets forth the material details which
differ in the Officer Employment Agreements, the form of which is filed herewith
as Exhibit (10)(e)(iii).




Name
Capacities in Which Served
Date of Agreement
Minimum Base Salary
Minimum Performance Based Annual Cash Award - % of Base Salary *
Minimum Long-Term Incentive Plan Award - % of Base Salary*
 
 
 
 
 
 
Edward J. Graham
Chairman, President and Chief Executive Officer, South Jersey Industries, Inc.;
President and Chief Executive Officer, South Jersey Gas Company
1/1/2012
$670,000
74%
99%
 
 
 
 
 
 
David A. Kindlick
Vice President and Chief Financial Officer, South Jersey Industries, Inc.;
Senior Vice President and Chief Financial Officer, South Jersey Gas Company
1/1/2012
$300,000
47%
63%
 
 
 
 
 
 
Michael Renna
Vice President, South Jersey Industries, Inc.; President, South Jersey Energy
Solutions
1/1/2012
$300,000
53%
63%
 
 
 
 
 
 
Jeffrey E. DuBois
Vice President, South Jersey Industries, Inc.; Senior Vice President, Operations
& Sales, South Jersey Gas Company
1/1/2012
$280,000
50%
61%
 
 
 
 
 
 
Kevin D. Patrick
Vice President, South Jersey Industries, Inc.
1/1/2012
$244,000
44%
55%


* Payable only if performance criteria are attained.




